 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAL SCOTT DAVIS,                               No. 2:19-CV-2072-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    UNKNOWN,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff s motion for leave to proceed in forma

19   pauperis (ECF No. 11). A review of the docket reflects that plaintiff previously moved for in

20   forma pauperis status and that the motion was granted. Accordingly, plaintiff’s current motion is

21   denied as duplicative.

22                  IT IS SO ORDERED.

23

24   Dated: January 2, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
